Citation Nr: 1506373	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  10-34 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to March 9, 2010.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel

INTRODUCTION

The Veteran had active service from August 1965 to August 1988, and his decorations include the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision that granted entitlement to TDIU, effective March 9, 2010, which itself was raised in the context of a June 2008 claim for increase compensation.  

This matter was previously before the Board in September 2011 and January 2014 when it was remanded for additional development.  In November 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  


FINDING OF FACT

Since August 1, 2008, it is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

Effective August 1, 2008, the criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).   






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to TDIU based on his service-connected disabilities; he reports that he was last employed on a full-time basis on August 1, 2008, when he quit working as a plumber (self-employed).  

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Nevertheless, all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).  

In pertinent part, the record shows that as of June 2008, the Veteran's service connected disabilities included depression, a cervical spine impairment, a lumbar spine impairment and tinnitus, evaluated as 30, 20, 20, and 10 percent disabling respectively.  These combined to a 60 percent rating.  

After coronary artery disease and a headache disability were service connected, and each assigned an evaluation of 10 percent, the Veteran's combined disability evaluation increased to 70 percent, effective from May 2009.

Thereafter, the Veteran's lumbar spine disability rating was increased to 40 percent, and service connection was granted for left and right upper and lower extremity disabilities, which were each assigned a 10 percent rating, effective from March 2010.  Accordingly, as of that date, his combined disability rating was 80 percent, and he was awarded TDIU benefits, effective that date.  

As previously indicated, the Veteran contends his service connected disabilities have prevented him from working since he stopped working 1 August 2008.  In this regard, the record shows that the Veteran completed high school, and after his 23 years of Army service as an infantryman, he worked the next 20 years as a plumber (having attended vocational schooling) and heavy equipment operator, whose duties included digging, crawling, and lifting heavy objects.  His work ethic is obvious.  As to his impairment, a 2008 VA examination report noted that the Veteran's service connected disabilities would limit him from doing the activities of his employment, and records from 2009 show he has daily flare-ups of neck and back pain, which limit his physical ability.  Significantly, the Social Security Administration (SSA) found the Veteran disabled, beginning on August 2, 2008, noting the primary diagnoses accounting for his unemployability to be disorders of the back.  

Although the Director of Compensation Service provided an advisory opinion in 2014, that extra-schedular entitlement to TDIU benefits was not indicated prior to March 2010, the Board is not bound by that decision (Wages V. McDonald, No. 13-2694, 2015 WL 293616 (Vet. App. Jan. 23, 2015) and considers that this Veteran, in this context, has demonstrated he was unable to secure and follow a substantially gainful occupation by reason of service-connected disability from August 1, 2008.  Accordingly, as the criteria for an award of TDIU benefits under 38 C.F.R. § 4.16(b) were met from August 2008, an earlier effective date for this benefit is granted.  


ORDER

Subject to the applicable laws and regulations governing payment of monetary benefits, from August 1, 2008, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals









Department of Veterans Affairs


